Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1 and 15-35 are pending in this application.


Priority

This application repeats a substantial portion of prior Application No. 12/110282, filed April 25, 2008, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

At least claims 17, 20, 23, 30, 33 reference a “blockchain” and concepts concerning implementation of a blockchain.  This concept is not present in the prior application.  These claim limitations do not receive the benefit of the filing date of the prior application with respect the discussed concepts.


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1, 16, 18, 19, 22, 24, 25, 27, 29 and 31 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ross et al., US 2009/0006842 (hereinafter Ross).

For claim 1, Ross teaches a computer implemented method of verifying age or integrity of a document, the method executable by a processor, the method comprising:
with an internet browser, retrieving a document from a website (see [0056], “The first user 102 can be the originating party which requires a seal to be created for an electronic data (not shown). The second user 104 can be a party requiring validation of the seal of the electronic data. The first user 102 and second user 104 are in communication with a seal provider 106”, [0071], “validate the seal, and/or the like. A user can access the web application 254 using a web browser 262”);
hashing at least a portion of the document to produce a first hash value (see [0056], “generates a unique hash value of the electronic data” and “The manager 110 creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source, and stores the seal of the electronic data in a data store, to create an archive 118 of electronic seals”); 
with the internet browser, retrieving registration data for the document (see [0057] – [0058], “The manager 110 is in communication with the network 202 and the data store 206,” [0128], “The validation server 208 can query the data store 206 to acquire a valid copy of the seal and compare the existing seal with the archived seal to validate the data”); 
comparing the first hash value with a second hash value found in a record for the document identified by the registration data (see [0119], “check the validity of the seal to determine if the electronic data has been changed, verify the seal is valid, compare the document within the seal against the original document, and/or other like functions. The validation process can generate a hash of the sealed document and compare the generated hash value to the hash value stored in the seal” and “the validation process can access the files, create a hash value for each external file 316, and verify the hash values”); and
responsive to the first and second hash values matching, displaying a verification indication (see [0115], “displays the result of the seal validation process” [0119] – [0120], “check the validity of the seal”, [0133], “Each seal pane 454 has a corresponding validation button 456A, 456B, generally referred to as validation button 456. Each validation button 456 can, for example, be clicked by a user to verify the corresponding seal of the document”).

For claim 25, Ross teaches a computer implemented method of verifying age or integrity of a document, the method executable by a processor, the method comprising:
with an internet browser, retrieving a document from a website (see [0056], “The first user 102 can be the originating party which requires a seal to be created for an electronic data (not shown). The second user 104 can be a party requiring validation of the seal of the electronic data. The first user 102 and second user 104 are in communication with a seal provider 106”, [0071], “validate the seal, and/or the like. A user can access the web application 254 using a web browser 262”);
hashing at least a portion of the document to produce a first hash value (see [0056], “generates a unique hash value of the electronic data” and “The manager 110 creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source, and stores the seal of the electronic data in a data store, to create an archive 118 of electronic seals”); 
with the internet browser, retrieving registration data for the document (see [0057] – [0058], “The manager 110 is in communication with the network 202 and the data store 206,” [0128], “The validation server 208 can query the data store 206 to acquire a valid copy of the seal and compare the existing seal with the archived seal to validate the data”); 
comparing the first hash value with a second hash value found in the record for the document identified by the registration data (see [0119], “check the validity of the seal to determine if the electronic data has been changed, verify the seal is valid, compare the document within the seal against the original document, and/or other like functions. The validation process can generate a hash of the sealed document and compare the generated hash value to the hash value stored in the seal” and “the validation process can access the files, create a hash value for each external file 316, and verify the hash values”); and
responsive to the first and second hash values matching, displaying a verification indication (see [0115], “displays the result of the seal validation process” [0119] – [0120], “check the validity of the seal”, [0133], “Each seal pane 454 has a corresponding validation button 456A, 456B, generally referred to as validation button 456. Each validation button 456 can, for example, be clicked by a user to verify the corresponding seal of the document”);
identifying a date of a block in which the second hash value appears (see [0010], “The identity and context of the user at the time the data is sealed can be preserved”, [0033], “sealing time can be a trusted time”, [0039], “The seal creates evidence of the electronic data originator, proof of time the electronic data is sealed, authenticity of the seal (e.g. through cryptographic code), and other evidentiary metadata which prevents repudiation of electronic data”, [0056], “creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source”); and 
reporting the date of the block as a date of the document (see [0065] – [0067], “evidenced timeline, which can allow the sequence of events to be verified at a later time”, [0115], “displays the result of the seal validation process”, [0119] – [0120], “textual seal display 458 can indicate this information in textual representation such as...Sealed on 12/03/2005”, [0133]).


For claims 16 and 27, Ross teaches querying, with the browser, for the registration data in a common folder with the document (see [0058], “The registration process produces a registration document which contains the registration details”, [0128], “The validation server 208 can query the data store 206 to acquire a valid copy of the seal and compare the existing seal with the archived seal to validate the data. The data store 206 can be located at any suitable storage facility, including a trusted third party to provide additional assurance and independent validation for sealed data”).


For claim 18, Ross teaches identifying a date of a block in which the second hash value appears (see [0010], “The identity and context of the user at the time the data is sealed can be preserved”, [0033], “sealing time can be a trusted time”, [0039], “The seal creates evidence of the electronic data originator, proof of time the electronic data is sealed, authenticity of the seal (e.g. through cryptographic code), and other evidentiary metadata which prevents repudiation of electronic data”, [0056], “creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source”); and reporting the date of the block as a date of the document (see [0065] – [0067], “evidenced timeline, which can allow the sequence of events to be verified at a later time”, [0115], “displays the result of the seal validation process”, [0119] – [0120], “textual seal display 458 can indicate this information in textual representation such as...Sealed on 12/03/2005”, [0133]).

For claims 19 and 29, Ross teaches verifying, with the browser, the date of the block with a trusted entity (see [0056], “creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source”, [0064] – [0065], [0067], “evidenced timeline, which can allow the sequence of events to be verified at a later time”, [0131]), wherein reporting the date of the block as the date of the document comprises, based at least on verifying the date of the block with the trusted entity, reporting the date of the block as a date of the document (see [0065] – [0067], “evidenced timeline, which can allow the sequence of events to be verified at a later time”, [0115], “displays the result of the seal validation process”, [0119] – [0120], “textual seal display 458 can indicate this information in textual representation such as...Sealed on 12/03/2005”, [0133]).

For claims 22 and 31, Ross teaches wherein the first hash value comprises at least a portion of each of two message digests, each message digest from a different hash function (see [0063], “sealer 201A can compute an additional overall hash of the collection of unique hashes”).

For claim 24, Ross teaches wherein the document comprises at least one file type selected from the list consisting of: an html document, a portable document format (PDF) document, an executable file, and a compressed file (see [0057], “electronic data can be a specific type of electronic document, such as a word processing document, a spreadsheet and/or a slide presentation, e-ticket, online purchase receipt, goods transfer record, commercial contractual offer, commercial contractual acceptance, email, email attachments, any type of file, medical record, security clearance, medical prescription, electronic vote, screen shot, and any other electronic data. The term document is used herein interchangeably with electronic data, and unless the context dictates otherwise, the term document should be considered as representing any sealable electronic data”, [0105], “electronic data can be a HTML document, a XML document, graphic data (e.g., a .jpeg file), a word processing document, a spreadsheet, a multimedia document, an audio document, a video document, and/or the like”).




Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 20, 21, 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Ross et al., US 2009/0006842 (hereinafter Ross) in view of Fay et al., US 2016/0292672 (hereinafter Fay).

For claims 20 and 30, Fay teaches further comprising: providing a search engine (see [0093], “matching process may be executed by a matching engine” representing search engine); and accepting a blockchain registration as a search criteria for the document (see [0007], [0018], [0022], “These identifiers are used by the respective clients associated with the matched orders to generate and submit blockchain transactions to a blockchain for verification thereon, where identifiers represent blockchain registration for searching for a block/document).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ross with the teaching of Fay to securely store and update data for multiple clients in a blockchain (see Fay, [0007] – [0008]).

For claim 21, the combination teaches the method of claim 20 further comprising: 
hashing, by an operator of the search engine, at least a portion of the document to produce a third hash value (see Ross, [0110], “can attempt to access the files, create a hash value for each external file, and validate the hash values in the seal 300”);
comparing the third hash value with the second hash value (see Ross, see [0119], “check the validity of the seal to determine if the electronic data has been changed, verify the seal is valid, compare the document within the seal against the original document, and/or other like functions. The validation process can generate a hash of the sealed document and compare the generated hash value to the hash value stored in the seal” and “the validation process can access the files, create a hash value for each external file 316, and verify the hash values”); and
responsive to responsive to the third and second hash values matching, and responsive to search criteria specifying blockchain registration, identifying the document in search engine results (see Ross, [0115], “displays the result of the seal validation process” [0119] – [0120], “check the validity of the seal”, [0133], “Each seal pane 454 has a corresponding validation button 456A, 456B, generally referred to as validation button 456. Each validation button 456 can, for example, be clicked by a user to verify the corresponding seal of the document”; Fay, [0007], [0018], [0022], [0093], where identifier utilized in match engine modifies information retrieval mechanism).


Claims 15, 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Ross et al., US 2009/0006842 (hereinafter Ross) in view of Both, US 2004/0236761 (hereinafter Both).

For claims 15 and 26, Ross teaches wherein the document comprises an html document (see Ross, [0105], “The electronic data can be a HTML document”), wherein the document comprises at least one html tag to demark content for which a hash value is to be generated (see Ross, [0056], [0105], where hashing html document comprises at least one html tag demarking content). 
Both teaches wherein hashing at least a portion of the document comprises hashing the demarked content, which is less than the entirety of the document (see Both, [0018], “Hashing can be used to index and retrieve file objects”, [0023], applies hash function to individual file object that is less than whole of the document, [0031], “A ‘document’ can include separate file objects for text, graphics, sound, HTML coding, spreadsheets, and other data”).  It would have been obvious to one skilled in the art at the time of the invention to modify the teachings of Ross with the teachings of Both to efficient index and retrieve hashed portions of document relevant to subsequent queries (see Both, [0018]).


Claims 17, 23, 28, 32-35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over in view of Ross et al., US 2009/0006842 (hereinafter Ross) in view of Black et al., US 2017/0075938 (hereinafter Black).

For claims 17 and 28, Ross teaches querying, with the browser, for the registration data in a common folder containing other registration data for other documents in other folders on the website (see Ross, [0057], “The manager 110 includes information (e.g. in the data store 206) about the user and the public key relating to the secret key held in the user's wallet. The public key is sealed with the user data as part of a sealed registration document for that user. The manager 110 is in communication with the network 202 and the data store 206. The manager 110 can, for example, create and store seals of electronic data”, [0071], “The wallet 203 can securely hold information needed to authenticate a registered user” where “user’s wallet” represents one folder for a first user, and a second “user’s wallet” represents other folder on the website).
Black teaches “folder containing other blockchain registration data” (see Black, [0014], [0022] – [0024], where “hashes of data are recorded to the blockchain,” [0029], and through browser application running on user computing device the user “can retrieve information from...Data Storage and Verification Platform 120 or data store 125 and run one or more applications” [0030] - [0033], query data for validation from associated blockchain, “Data store 125 can be used to manage storage and access to data such as trade data, documents, user information, and other information” where “documents” stored in blockchain represents folder containing blockchain registration data for other documents on the website).  It would have been obvious to one skilled in the art at the time of the invention to modify the “data store 206” of Ross with the “blockchain” of Black because a blockchain also stores hashed document data for referencing in a validation process (see Black, [0014], [0024]).


For claims 23 and 32, Black teaches wherein second hash value appears within a record within a block of a blockchain, and wherein the record further comprises at least one value selected from the list consisting of: a timestamp, a record generator version number, and a record index indicating a position of the record within the block (see Black, [0022], “hashes can be recorded in a blockchain at any point, allowing the data to be verified in the future,” [0042] – [0043], “data, with a timestamp, is sent to hashing engine 225” and “Hashing engine 225 receives data and hashes the data with its timestamp at its time-stamped record level,” [0054], hashed for recordation in blockchain).  It would have been obvious to one skilled in the art at the time of the invention to modify the “data store 206” of Ross with the “blockchain” of Black because a blockchain also stores hashed document data for referencing in a validation process (see Black, [0014], [0024]).

For claim 33, Ross teaches a computer implemented method of verifying age or integrity of a document, the method executable by a processor, the method comprising:
with an internet browser, retrieving a document from a website (see [0056], “The first user 102 can be the originating party which requires a seal to be created for an electronic data (not shown). The second user 104 can be a party requiring validation of the seal of the electronic data. The first user 102 and second user 104 are in communication with a seal provider 106”, [0071], “validate the seal, and/or the like. A user can access the web application 254 using a web browser 262”), wherein the document comprises at least one file type selected from the list consisting of: 
an html document, a portable document format (PDF) document, an executable file, and a compressed file (see [0057], “electronic data can be a specific type of electronic document, such as a word processing document, a spreadsheet and/or a slide presentation, e-ticket, online purchase receipt, goods transfer record, commercial contractual offer, commercial contractual acceptance, email, email attachments, any type of file, medical record, security clearance, medical prescription, electronic vote, screen shot, and any other electronic data. The term document is used herein interchangeably with electronic data, and unless the context dictates otherwise, the term document should be considered as representing any sealable electronic data”, [0105], “electronic data can be a HTML document, a XML document, graphic data (e.g., a .jpeg file), a word processing document, a spreadsheet, a multimedia document, an audio document, a video document, and/or the like”);
hashing at least a portion of the document to produce a first hash value (see [0056], “generates a unique hash value of the electronic data” and “The manager 110 creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source, and stores the seal of the electronic data in a data store, to create an archive 118 of electronic seals”); 
querying, with the browser, for registration data in a common folder with the document or in a folder containing other registration data for other documents on the website (see [0058], “The registration process produces a registration document which contains the registration details”, [0128], “The validation server 208 can query the data store 206 to acquire a valid copy of the seal and compare the existing seal with the archived seal to validate the data. The data store 206 can be located at any suitable storage facility, including a trusted third party to provide additional assurance and independent validation for sealed data”);
with the internet browser, retrieving a record for the document identified by the registration data (see [0057] – [0058], “The manager 110 is in communication with the network 202 and the data store 206,” [0128], “The validation server 208 can query the data store 206 to acquire a valid copy of the seal and compare the existing seal with the archived seal to validate the data”); 
comparing the first hash value with a second hash value found in the record...identified by the registration data (see [0119], “check the validity of the seal to determine if the electronic data has been changed, verify the seal is valid, compare the document within the seal against the original document, and/or other like functions. The validation process can generate a hash of the sealed document and compare the generated hash value to the hash value stored in the seal” and “the validation process can access the files, create a hash value for each external file 316, and verify the hash values”); and
responsive to the first and second hash values matching, displaying a verification indication (see [0115], “displays the result of the seal validation process” [0119] – [0120], “check the validity of the seal”, [0133], “Each seal pane 454 has a corresponding validation button 456A, 456B, generally referred to as validation button 456. Each validation button 456 can, for example, be clicked by a user to verify the corresponding seal of the document”);
identifying a date of a block in which the second hash value appears (see [0010], “The identity and context of the user at the time the data is sealed can be preserved”, [0033], “sealing time can be a trusted time”, [0039], “The seal creates evidence of the electronic data originator, proof of time the electronic data is sealed, authenticity of the seal (e.g. through cryptographic code), and other evidentiary metadata which prevents repudiation of electronic data”, [0056], “creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source”);
verifying, with the browser, the date of the block with a trusted entity (see [0056], “creates the seal of the electronic data using the signed hash data and adding additional data, such as a timestamp from a trusted source”, [0064] – [0065], [0067], “evidenced timeline, which can allow the sequence of events to be verified at a later time”, [0131]); and
based at least on verifying the date of the block with the trusted entity, reporting the date of the block as a date of the document (see [0065] – [0067], “evidenced timeline, which can allow the sequence of events to be verified at a later time”, [0115], “displays the result of the seal validation process”, [0119] – [0120], “textual seal display 458 can indicate this information in textual representation such as...Sealed on 12/03/2005”, [0133]).

Black teaches “comparing the first hash value with a second hash value found in the record, the record within a blockchain identified by the registration data” (see Black, [0021], “compares hash file to second and/or other hash file 59,” [0032], “Data Storage and Verification Platform 120 may record hashes at any point in the tree and then compare that record to hashes of data to verify that the data has not changed,” [0060], “Comparing module 245 compares the original hash with the hash of the verification data created by data validation module 240”).  It would have been obvious to one skilled in the art at the time of the invention to modify the “data store 206” of Ross with the “blockchain” of Black because a blockchain also stores hashed document data for referencing in a validation process (see Black, [0014], [0024]).

Claims 34 and 35, the combination teaches wherein the registration data comprises blockchain registration data and the record appears within a block of a blockchain (see Black, [0014], [0022] – [0024], where “hashes of data are recorded to the blockchain,” [0029], and through browser application running on user computing device the user “can retrieve information from...Data Storage and Verification Platform 120 or data store 125 and run one or more applications” [0030] - [0033], query data for validation from associated blockchain, “Data store 125 can be used to manage storage and access to data such as trade data, documents, user information, and other information” where “documents” stored in blockchain represents folder containing blockchain registration data for other documents on the website).


Response to Arguments


Applicant’s arguments with respect to claim(s) rejected under pre-AIA  35 U.S.C. 102(e) and pre-AIA  35 U.S.C. 103(a) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Soegtrop, US 2008/0141365. 
Patrick, US 2007/0124667. Fig. 3.
Aoshima et al., US 2003/0018896. [0005], “If data publicized by a Web server is falsified or secret data is publicized, reputation of an organization, an enterprise or the like may be damaged,” [0091].
Liu, US 7,096,493.  Fig. 1b
Lowrance et al., US 2005/0234908.
Teppler, US 2005/0160272.
Shevade, US 2008/0028439.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803.  The examiner can normally be reached on Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENSEN HU/Primary Examiner, Art Unit 2169